Citation Nr: 1547701	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination was performed in September 2010, over five years ago, and the Veteran asserts that his hearing has gotten worse since time.  Moreover, the Veteran has submitted a private audiogram that suggests that his hearing loss has increased in severity.  See 38 C.F.R. § 3.385; see Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (allowing that the Board may interpret audiographical data).  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Veteran should be afforded another VA audiological examination to assess the current nature and severity of his bilateral hearing loss.

In addition, the Veteran receives regular VA treatment for his hearing, including hearing aids, but the most recent VA treatment note is dated in April 2012. Therefore, all VA treatment notes dated since April 2012 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the file all VA treatment records for the Veteran dated from April 2012 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner also must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

4. After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




